                Case 1:20-cv-00799-GSA Document 15 Filed 07/23/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11
          GIGI FAIRCHILD-LITTLEFIELD,             1:20-cv-00799-GSA-PC
12
                                Plaintiff,        ORDER TO SHOW CAUSE WHY CASE
13                                                SHOULD NOT BE DISMISSED FOR
                    v.                            PLAINTIFF’S FAILURE TO EXHAUST
14                                                ADMINISTRATIVE REMEDIES BEFORE
          R. AMEZCUA, et al.,                     FILING SUIT
15                                                (ECF No. 1.)
                                Defendants.
16                                                THIRTY-DAY DEADLINE TO RESPOND

17

18

19

20

21

22   I.       BACKGROUND
23            Gigi Fairchild-Littlefield (“Plaintiff”) is a state prisoner proceeding pro se and in forma
24   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On June 9, 2020, Plaintiff
25   filed the Complaint commencing this action. (ECF No. 1.)
26            It appears on the face of Plaintiff’s Complaint that she has not exhausted her
27   administrative remedies pursuant to the Prison Litigation Reform Act, 41 U.S.C. § 1997 (e)(a),
28   before filing this lawsuit.

                                                      1
               Case 1:20-cv-00799-GSA Document 15 Filed 07/23/20 Page 2 of 3



 1   II.     EXHAUSTION OF ADMINISTRATIVE REMEDIES
 2           Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with
 3   respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
 4   confined in any jail, prison, or other correctional facility until such administrative remedies as
 5   are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the
 6   available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211, 127 S.Ct.
 7   910 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). Exhaustion is
 8   required regardless of the relief sought by the prisoner and regardless of the relief offered by the
 9   process, Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819 (2001), and the exhaustion
10   requirement applies to all suits relating to prison life, Porter v. Nussle, 435 U.S. 516, 532, 122
11   S.Ct. 983 (2002).
12           Prisoners are required to exhaust before bringing suit. Booth, 532 U.S. at 741. From the
13   face of Plaintiff’s Complaint, it appears clear that Plaintiff filed suit prematurely and in such
14   instances, the case may be dismissed. Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en
15   banc) (where failure to exhaust is clear from face of complaint, case is subject to dismissal for
16   failure to state a claim under Rule 12(b(6)); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.
17   2003) (“A prisoner’s concession to nonexhaustion is a valid ground for dismissal. . . .”)
18   (overruled on other grounds by Albino, 747 F.3d at 1168-69); see also Nordstrom v. Ryan, 762
19   F.3d 903, 908 (9th Cir. 2014) (“Dismissal for failure to state a claim under § 1915A ‘incorporates
20   the familiar standard applied in the context of failure to state a claim under Federal Rule of Civil
21   Procedure 12(b)(6).’”) (quoting Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012)).
22   III.    DISCUSSION AND ORDER
23           Plaintiff indicates in the Complaint that she did not complete the process to exhaust her
24   administrative remedies. (ECF No. 1 at 2.) Plaintiff has answered “no” to the question “Is the
25   process completed?” (Id.) Plaintiff also states on page 2 of the Complaint that “Multiple CDCR
26   602’s were rejected and rejection is now pending 602 appeal process.” (Id.) Thus, it appears on
27   the face of the Complaint that Plaintiff failed to exhaust her administrative remedies before filing
28   suit.

                                                      2
               Case 1:20-cv-00799-GSA Document 15 Filed 07/23/20 Page 3 of 3



 1          Plaintiff shall be required to show cause why this case should not be dismissed, without
 2   prejudice, for failure to exhaust remedies prior to filing suit.
 3

 4                                     ORDER TO SHOW CAUSE
 5          In light of the foregoing analysis, Plaintiff is HEREBY ORDERED to respond in writing
 6   to this order, within thirty (30) days of the date of service of this order, showing cause why this
 7   case should not be dismissed for Plaintiff’s failure to exhaust administrative remedies before
 8   filing suit. Failure to respond to this order may result in the dismissal of this case.
 9
     IT IS SO ORDERED.
10

11      Dated:     July 23, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
